Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147030 & (50)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147030
                                                                    COA: 306212
                                                                    Oakland CC: 2008-221114-FC
  ELLIOT LEOTIS PILTON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add new issues is GRANTED. The
  application for leave to appeal the January 3, 2013 judgment of the Court of Appeals is
  considered and, it appearing to this Court that the case of People v Bynum (Docket No.
  147261) is pending on appeal before this Court and that the decision in that case may
  resolve an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2014
         s0127
                                                                               Clerk